Name: Commission Regulation (EEC) No 345/82 of 15 February 1982 on the supply of maize meal to the International Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 44/ 12 Official Journal of the European Communities 16 . 2. 82 COMMISSION REGULATION (EEC) No 345/82 of 15 February 1982 on the supply of maize meal to the International Committee of the Red Cross as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the imple ­ mentation of certain food-aid operations involving cereal and rice products (*), as last amended by Regula ­ tion (EEC) No 3323/81 Q ; whereas it is necessary to specify, for the purposes of the Community measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure 3 900 tonnes of cereals for the International Committee of the Red Cross under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 382, 31 . 12. 1981 , p . 37 . (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . 0 OJ No L 263 , 19 . 9 . 1973, p . 1 . (*) OJ No 106, 30 . 10 . 1962, p . 2553/62. ( «) OJ No L 192, 26. 7 . 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 . 16 . 2 . 82 Official Journal of the European Communities No L 44/ 13 ANNEX 1 . Programme : 1981 2. Recipient : International Committee of the Red Cross 3 . Place or country of destination : Angola 4 . Product to be mobilized : maize meal 5 . Total quantity : 2 028 tonnes (3 900 tonnes of cereals) 6 . Number of lots : two  No 1 : 1 040 tonnes  No 2 : 988 tonnes 7 . Intervention agency responsible for conducting the procedure : AIMA  Azienda di Stato per gli interventi sui mercati agricoli , via Palestro, 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  Maize meal ( 11.02 A V a) 2) :  maize meal of fair and sound merchantable quality, free from abnormal smell and pests  moisture content : 1 2 % maximum  acidity : 0-6 % maximum 10 . Packaging :  in new bags (') :  jute sacks lined with cotton sacks , of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 15 cm followed by No 1 : 'ANG-50 / SEMOLA DE MILHO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACCAO DO COMITÃ  INTERNACIONAL DA CRUZ VERMELHA / DISTRIBUCAO GRATUITA / LOBITO' No 2 : 'ANG-51 / SEMOLA DE MILHO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACCAO DO COMITÃ  INTERNACIONAL DA CRUZ VERMELHA / DISTRIBUCAO GRATUITA / LOBITO' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Lobito 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 26 February 1982 at 12 noon 16 . Shipment period : No 1 : 15 to 31 March 1982 No 2 : 15 to 30 April 1982 17 . Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary, on delivery, the following documents (in Portuguese) :  certificate of origin  phytosanitary certificate  fumigation certificate  pro forma invoices (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '.